The appellant contends that he is entitled to unsupervised visitation with his child Kamiyah. Since the Family Court is in the best position to evaluate the testimony, character, and sincerity of the witnesses in weighing the many factors required for a determination of custody (Matter of Rho v Rho, 19 AD3d 605 [2005]), “ ‘[t]he determination of whether visitation should be supervised is a matter left to the Family Court’s sound discretion . . . and its findings, to which deference is to be accorded, will not be disturbed on appeal unless they lack a sound basis in the record’ ” (Matter of Lorraine D. v Widmack C., 79 AD3d 745, 745-746 [2010], quoting Matter of Smith v Roberts, 67 AD3d 688, 689 [2009]). Here, the Family Court’s determination that supervised visitation would be in the child’s best interests has a sound basis in the record (Matter of Lorraine D. v Widmack C., 79 AD3d 745 [2010]; Matter of Smith v Roberts, 67 AD3d at 689; Matter of Graham v White, 16 AD3d 583 [2005]; Matter of Morash v Minucci, 299 AD2d 486 [2002]). Mastro, J.P., Florio, Belen and Chambers, JJ., concur.